DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation “a closing body which can be moved back and forth between a blocking state and a release state.”  The claims fail to recite structure commensurate in scope with the function “which can be moved back and forth between a blocking state and a release state.”  The recitation “closing body” is insufficient because not all closing bodies inherently possess the capability to perform the function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-3, 5, 7, 9-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ringer et al. (10,589,139; 10596401; 20180043197; 2018/0140881).
See U.S. Patent No. 10,589,139 regarding reference characters, column numbers and line numbers.
Regarding claims 1-3, 5, 10, 11 and 15, Ringer et al. disclose a fire extinguishing system valve having:
a housing 18, 34;
a fluid entry chamber (chamber between end 12a and seal 17);
a fluid exit chamber (chamber between end 14b and check valve 30);
a closing body 19;
a sensor device (flow detection switch 28, magnetically actuated flow detection switch, col. 7, l. 12, and two pressure gauges shown in figure 1);
wherein the sensor device comprises at least two sensors (flow detection switch 28 and two pressure gauges shown in figure 1) for monitoring the position of the closing body in redundant fashion;
wherein the magnetic sensor comprises one or more reed switches (magnetically actuated flow detection switch that detects movement of check valve 30);
wherein the sensor device comprises a delay device 28c;
wherein the at least two sensors comprises at least two different sensors selected from the following list: magnetic sensor 28, inductive sensor, optical sensor (pressure gauges because they must be optically read), capacitive sensor and angle of rotation sensor.

a housing 18, 34;
a fluid entry chamber (chamber between end 12a and check valve 30);
a fluid exit chamber (chamber between end 14b and check valve 30);
a closing body 30;
a sensor device (flow detection switch 28, magnetically actuated flow detection switch, col. 7, l. 12, and two pressure gauges shown in figure 1);
wherein the sensor device comprises at least two sensors (flow detection switch 28 and two pressure gauges shown in figure 1) for monitoring the position of the closing body in redundant fashion;
wherein the magnetic sensor comprises one or more reed switches (magnetically actuated flow detection switch that detects movement of check valve 30);
wherein the sensor device comprises a delay device 28c;
wherein the housing comprises a recess 36a;
wherein the at least two sensors comprises at least two different sensors selected from the following list: magnetic sensor 28, inductive sensor, optical sensor (pressure gauges because they must be optically read), capacitive sensor and angle of rotation sensor;
an evaluation unit including a fire-alarm (col. 6, l. 39) and/or extinguishing control panel (col. 6, l. 60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK